Name: Commission Directive 2002/75/EC of 2 September 2002 amending Council Directive 96/98/EC on marine equipment (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  environmental policy;  United Nations;  transport policy;  maritime and inland waterway transport;  organisation of transport
 Date Published: 2002-09-23

 Avis juridique important|32002L0075Commission Directive 2002/75/EC of 2 September 2002 amending Council Directive 96/98/EC on marine equipment (Text with EEA relevance) Official Journal L 254 , 23/09/2002 P. 0001 - 0046Commission Directive 2002/75/ECof 2 September 2002amending Council Directive 96/98/EC on marine equipment(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof,Having regard to Council Directive 96/98/EC of 20 December 1996 on marine equipment(1), as last amended by Commission Directive 2001/53/EC(2), and in particular first and second indent of Article 17 thereof,Whereas:(1) For the purposes of Directive 96/98/EC, the international conventions, including the 1974 SOLAS Convention, and testing standards are those, together with their amendments, in force on 1 January 2001.(2) Amendments to the SOLAS Convention and to other international conventions and new testing standards have entered into force after 1 January 2001 or will enter into force shortly.(3) New rules regarding the equipment to be placed on board ships have been laid down by those instruments.(4) Directive 96/98/EC should be amended accordingly.(5) The measures provided for in this Directive are in accordance with the opinion of the Committee set up by Article 12 of Council Directive 93/75/EEC(3),HAS ADOPTED THIS DIRECTIVE:Article 1Directive 96/98/EC is amended as follows:1. Article 2 is amended as follows:In points (c), (d) and (n), the date "1 January 2001" is replaced by the date "1 July 2002";2. Annex A is replaced by the text in the annex to this Directive.Article 2Equipment listed as "new item" under the heading "item designation" of Annex A.1 which was manufactured before the date referred to in Article 3(1) in accordance with procedures for type-approval already in force before the date of adoption of this Directive within the territory of the Member State mentioned below, as well as equipment listed in Annex A.1, Sections 4 and 5, bearing the mark and manufactured before the date referred to in Article 3(1), may be placed on the market and on board a Community ship, the certificates of which were issued by or on behalf of a Member State in accordance with international conventions, during the two years following that referred to in Article 3(1).Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than six months after its date of entry into force. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the provisions of national law, which they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 2 September 2002For the CommissionLoyola De PalacioMember of the Commission(1) OJ L 46, 17.2.1997, p. 25.(2) OJ L 204, 28.7.2001, p. 1.(3) OJ L 247, 5.10.1993, p. 19.ANNEX"ANNEX AANNEX A.1: Equipment for which detailed testing standards already exist in international instrumentsNotes applicable to the whole of Annex A.1General:in addition to the testing standards specifically mentioned, a number of provisions, which must be checked during type-examination (type approval) as referred to in the modules for conformity assessment in Annex B, are to be found in the applicable requirements of the international conventions and the relevant resolutions and circulars of the IMO.Column 5:Where IMO Resolutions are cited, only the testing standards contained in relevant parts of the Annexes to the Resolutions are applicable and exclude the provisions of the Resolutions themselves.Column 5:For the purpose of identifying correctly the relevant standards, the test reports and the appropriate type-approval certificates shall specify the specific testing standard applied and its version, as identified in column 5.Column 5:Where two sets of testing standards are indicated (separated by a ";" or separated by a "or"), each set fulfils all the testing requirements to meet IMO Performance Standards. Thus testing to one set is sufficient to demonstrate compliance with the requirements of the relevant International Instruments.Column 6:Where module H appears, module H plus design-examination certificate is to be understood.1. Life-saving appliancesNotes applicable to section 1: Life saving appliancesColumns 3 and 4:Where these columns are split into two levels for a particular item designator, the upper level refers where applicable to vessels constructed under the HSC Code prior to 1 July 2002, and the lower box refers to vessels where applicable operating under the HSC Code on or after 1 July 2002.>TABLE>2. Marine-pollution prevention>TABLE>3. Fire protectionNotes applicable to section 3: Fire protectionColumns 3 and 4:Where these columns are split into two levels for a particular item designator, the upper level refers to the Regulations applicable to ships built before 1 July 2002, the lower level refers to ships built on or after 1 July 2002 (but may also apply to ships built before 1 July 2002).Column 5:in column 5 many items have more than one testing standard listed. It is up to the testing authority to ensure that the applicable testing standard is applied to the item so that it meets the international requirements of the convention.>TABLE>4. Navigation equipmentNotes applicable to section 4: NavigationColumns 3 and 4:Where these columns are split into two levels for a particular item designator, the upper level refers to the Regulations applicable to ships built before 1 July 2002, the lower level refers to ships built on or after 1 July 2002 (but may also apply to ships built before 1 July 2002).Column 4:ITU recommendations cited are those referred to in the international conventions and the relevant resolutions and circulars of the IMO.Column 5:Wherever reference is made to EN/IEC 61 162, the relevant product testing standard shall be verified to define the applicable part of EN/IEC 61 162.>TABLE>5. Radiocommunication equipmentNotes applicable to section 5: Radiocommunication equipmentColumn 4:ITU recommendations cited are those referred to in the international conventions and the relevant resolutions and circulars of the IMO.Column 5:In case of conflicting requirements between IMO MSC/Circ 862, cited for several items, and the product testing standards, the IMO MSC/Circ 862 requirements shall take precedence.Column 5:Wherever reference is made to EN/IEC 61 162, the relevant product testing standard shall be verified to define the applicable part of EN/IEC 61 162.>TABLE>ANNEX A.2: EQUIPMENT FOR WHICH NO DETAILED TESTING STANDARDS EXIST IN INTERNATIONAL INSTRUMENTSNotes applicable to the whole of Annex A.2Column 5:Where a package of testing standards is indicated for an item, it is either incomplete or contains standards that have not yet been adopted.1. Life-saving appliances>TABLE>2. Marine pollution prevention>TABLE>3. Fire protection>TABLE>4. Navigation equipmentNotes for Annex A.2 section 4 Navigation equipment.Columns 3 and 4:References to SOLAS Chapter V are to SOLAS 1974 as amended by MSC 73 and entering into force on 1 July 2002.Column 4:ITU Recommendations cited are those referred to in the international conventions and the relevant resolutions and circulars of the IMO.>TABLE>5. Radiocommunication equipmentNotes for Annex A.2 section 5 Radiocommunication.Column 4:ITU Recommendations cited are those referred to in the international conventions and the relevant resolutions and circulars of the IMO.>TABLE>6. Equipment required under Colreg 72>TABLE>7. Bulk carrier safety equipment>TABLE>"